—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered October 13, 1998, convicting defendant, after a jury trial, of robbery in *42the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent terms of 21/s to 7 years and 1 year, respectively, unanimously affirmed.
The court properly refused to charge petit larceny as a lesser included offense since there was no reasonable view of the evidence that defendant committed the lesser offense but not the greater. The threatened use of force in the taking of the property was integral to the complainant’s account of the crime. In contrast, defendant testified that he committed no larceny at all, but rather that the complainant voluntarily gave him the property as collateral to secure a debt, whereupon the complainant elected to forfeit the collateral instead of paying the debt. There was no basis in the evidence upon which the jury could find that a larceny was committed, but without force (see, People v Ruiz, 216 AD2d 63, affd 87 NY2d 1027).
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Tom, Wallach, Andrias and Saxe, JJ.